Citation Nr: 0025880	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  94-41 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Human Immunodeficiency 
Virus (HIV) infection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service in the Navy from November 
1988 to November 1991, including service in Southwest Asia 
during the Persian Gulf War.  Subsequent to active service, 
he was a member of the Naval Reserves beginning in November 
1991, with active duty for training (ACDUTRA) during July 9-
24, 1992.  (See appellant's service/Reserves personnel and 
administrative records).  There are no contentions that the 
condition at issue relates in any way to his period in the 
Reserves.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1992 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO), which denied service connection for HIV infection.  In 
February 1997, the Board remanded the case to the RO for 
additional evidentiary development.  In October 1999, the 
Board referred the case to the Veterans Health Administration 
(VHA) of the VA for a medical opinion regarding the issue in 
controversy, pursuant to 38 U.S.C.A. § 7109 (West 1991) and 
38 C.F.R. § 20.901 (1999).  In January 2000, a VHA medical 
opinion was rendered, and the Board provided appellant's 
representative a copy thereof that month.  Subsequently, his 
representative submitted additional written argument.  In 
February 2000, the Board remanded the case to the RO in order 
to afford appellant the opportunity of undergoing certain 
diagnostic testing with respect to the etiology of his HIV 
strain infection.  Subsequently, he failed to respond to the 
RO's March 2000 letter informing him of that option; and 
appellant's representative's June 2000 informal hearing 
presentation provides no reason for appellant's failure to 
respond.  Consequently, the Board will render a decision 
herein on the issue delineated on the title page of this 
decision, based on the evidence of record.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained, to the extent possible, by the RO.  

2.  Appellant's HIV infection has not been shown, by 
competent evidence, to have been contracted in active service 
or during subsequent ACDUTRA.  


CONCLUSION OF LAW

Appellant's HIV infection was not incurred in or aggravated 
by active service or DUTRA.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.6(a),(c),(d), 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board stated in its February 2000 remand, since 
appellant's HIV infection service connection claim was denied 
by the RO in a rating decision on the merits, the RO 
apparently determined that the claim was well-grounded.  The 
Board considers appellant's claim "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in that the 
claim is plausible.  This being so, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of his claim.  
38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by again remanding the case with 
directions to provide further assistance to the appellant.  
The RO's December 1992 rating decision, which denied service 
connection for HIV infection, and the Board's February 1997 
remand set forth pertinent information contained in 
appellant's service medical records.  Unfortunately, however, 
subsequent to that remand, appellant's service medical 
records apparently were lost prior to return of the case to 
the Board.  See September 1999 memorandum from a Board 
attorney, with accompanying work product notes, referring to 
pertinent information contained in appellant's service 
medical records.  Although the Board's administrative staff 
contacted the RO in August 1999 and requested a search for 
said missing service medical records, the RO replied that 
none were found.  Thus, the Board will rely on the evidence 
currently in the claims folder, including the Board 
attorney's work product notes and said rating decision sheet 
that recorded pertinent information contained in appellant's 
service medical records prior to their being lost.  

Additionally, the Board has remanded the case for additional 
medical opinion and obtained a VHA medical opinion as to the 
etiology of appellant's HIV infection.  Pursuant to remand, 
appellant's available post-service Reserves medical records 
folder was also obtained (which included copies of lost 
reports of an August 1988 active service enlistment 
examination and October 1991 service separation examination).  
Although in his January 2000 informal hearing presentation, 
appellant's representative requested that appellant be 
afforded genetic analysis in order to determine what type of 
HIV infection strain he has, the Board in its February 2000 
remand pointed out that the Board does not or can not order 
or require invasive medical tests or procedures.  However, in 
said remand, the Board stated that appellant was free to 
provide the results of such diagnostic testing, or 
alternatively, indicate to the RO that he was willing to 
provide whatever specimen is required for such testing.  It 
is reiterated, however, that appellant failed to respond.  
Neither appellant nor his representative has provided any 
reason for appellant's failure to provide the evidence or 
information requested.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), wherein the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) held that "[t]he duty to assist is 
not always a one-way street."  

Thus, the Board concludes that the duty to assist appellant, 
as contemplated by the provisions of 38 U.S.C.A. § 5107(a), 
has been satisfied with respect to the appellate issue.  The 
Board must decide the case based on the evidence of record.  
See 38 C.F.R. § 19.4 (1999).  Appellant should be advised, 
however, that he is free to submit new and material evidence 
in order to reopen his claim.  

In deciding the service connection appellate issue, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a),(c),(d).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131.

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The appellant contends that during active service in 1991, he 
contracted HIV infection as a result of sexual contact with 
prostitutes in Subic Bay, Philippines.  However, appellant is 
not competent to offer medical opinion or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).  The 
evidence of record is unclear as to the onset and termination 
of such sexual contact.  However, appellant told a VA 
physician that his last such sexual contact was in October 
1991.  See February 1993 VA physician's written statement.  
The appellant testified during a January 1994 RO hearing, at 
T.7, that he only had one girlfriend between separation and 
his positive HIV test; and that subsequent testing revealed 
her to be HIV negative.  There is also no evidence of record 
that said girlfriend is seropositive or that the appellant 
had had other sexual contacts after separation from service.  
Appellant also testified during said hearing, at T.4 and 7, 
that he was suffering from what he thought were flu symptoms 
in November and early December 1991, proximate to service 
separation.  

According to the evidentiary record, including a December 
1992 rating decision sheet (as well as a September 1992 
rating decision sheet on another issue), appellant's service 
medical records did not reveal any complaints, findings, or 
diagnoses pertaining to HIV infection; appellant's initial 
application for VA disability benefits dated in June 1992 
made no mention of HIV infection; appellant initially filed a 
claim for HIV infection in August 1992; and on October 1992 
VA examination, he alleged having had an initial positive HIV 
test in June 1992 and having had exposure to prostitutes in 
1991 during service in the Philippines.  

A September 1999 memorandum from a Board attorney, with 
accompanying work product notes, referring to pertinent 
information contained in appellant's service medical records 
prior to their being lost, include the following information:

HIV tests conducted in November 1988, May 
1989, and February 1991 were all 
negative.  In March 1991, appellant 
complained of body aches and sore throat 
of three days' duration.  He had tender 
submandibular cervical nodes.  His 
temperature was 99.1 degrees.  
Tonsillitis was assessed and penicillin 
was prescribed.  A few days later, he 
felt much better.  Frontal sinus 
tenderness was noted.  It was noted that 
he was seen in June 1991 for a sore 
throat for the past ten days.  His 
temperature was 99.2 degrees and his neck 
was supple with small nodes.  Testing for 
infectious mononucleosis was negative; 
and pharyngitis was assessed.  In August 
1991, appellant sought treatment for a 
lower lip cold sore.  His temperature was 
98.8 degrees.  Herpes Simplex Virus I 
(HSV-I) was assessed.  Later that month, 
a sore throat was to be ruled out.  His 
neck was negative for lymphadenopathy.  
His temperature was 100.4 degrees.  
Microbiological testing revealed normal 
throat flora.  In September 1991, 
appellant had left anterior auricular 
node tenderness; and sinusitis with 
pharyngitis was assessed.  Liver function 
testing was normal.  Later that month, 
testing for infectious mononucleosis was 
again negative.  An October 1991 service 
separation examination revealed no 
pertinent findings.  

The evidentiary record includes actual copies of appellant's 
"lost" August 1988 active service enlistment examination 
and October 1991 service separation examination reports.  
That August 1988 active service enlistment examination report 
revealed that an "ELISA" test was negative.  No tattoos 
were indicated.  That October 1991 service separation 
examination report noted a tattoo.  It was also noted that an 
HIV test conducted in February 1991 was negative.  Although 
it was not mentioned whether a current HIV test was conducted 
as part of that service separation examination, appellant 
testified during a January 1994 RO hearing, at T.2, that such 
test was not conducted on service separation examination.  

Appellant's available post-service Reserves medical records 
reveal that a positive HIV test was initially reported in 
June 1992.  Subsequent records document HIV infection 
diagnoses and associated treatment.  

In a February 1993 written statement (noted as prepared at 
appellant's request), a VA physician stated that according to 
the patient (appellant), appellant during service had had 
sexual relations with prostitutes in the Philippines, with 
last exposure in October 1991; that in November and early 
December 1991, he had had a flu-like illness; and that his 
initial positive HIV test was in July 1992.  That VA 
physician opined that "[i]t is certainly possible that the 
patient may have contracted the HIV infection from a 
prostitute while in the Philippines.  The clinical picture as 
far as the time-frame would fit.  However, it is impossible 
to definitely say when the patient contracted the HIV 
infection."  

In 1994, appellant submitted medical publications, which 
included discussion of symptoms, signs, laboratory findings, 
etc. pertaining to HIV infection and related illnesses.  The 
articles stated, in part, that with respect to HIV infection, 
"the vast majority will develop antibodies detectable by 
screening serologic tests within several months of 
infection" and "[t]he initial response to virus infection 
seems to be the formation of antibodies that may be detected 
in the serum between three and 17 weeks following presumed 
exposure."   

Pursuant to the Board's February 1997 remand, another VA 
medical opinion regarding the etiological issue in question 
was obtained in December 1997.  That December 1997 VA medical 
opinion stated that "[t]here is no medical documentation to 
determine whether the patient was infected prior to 
separation from the service or after.  According to the 
patient's history, it would be likely that he was infected 
prior to leaving the service, however, this cannot be 
medically determined without resorting to mere conjecture."

In October 1999, the Board referred the case for a VHA 
medical opinion regarding the likelihood that (a) appellant's 
HIV infection was incurred during active service or not; and 
(b) if incurred either prior or subsequent to active service, 
whether that fact could be medically verified based on the 
evidence of record.  In a January 2000 VHA medical opinion, 
an associate professor of medicine, division of infectious 
diseases, opined, in pertinent part, that:

[B]ased on the serologic tests, this 
patient could have been infected anytime 
between December 1990 and May 1992....  

Based on the information provided in the 
case history and the documentation 
regarding this patient, there is 
insufficient data to absolutely determine 
the timing of HIV infection relative to 
the date of separation from the military 
(November 1991).  Any determination would 
need to resort to conjecture....

Genetic analysis of this patient's 
infecting strain of HIV may enable a 
better assessment of the source of 
infection.  A determination of whether 
the patient is infected with Clade B 
versus Clade E virus would favor 
infection in the United States versus the 
Philippines, respectively.

A determination that the patient had 
other risk factors after separation from 
the military would increase the 
possibility that infection may have 
occurred after November 1991.  However, 
as above, no absolute determination is 
possible and would need to rely on 
conjecture.

It is reiterated that appellant has not responded to the 
Board's February 2000 remand and the current evidentiary 
record does not include any genetic analysis of the type of 
HIV infection strain he has.  Thus, the overwhelming weight 
of the competent evidence of record, including that December 
1997 VA medical opinion and January 2000 VHA medical opinion, 
clearly indicates that it would be mere speculation to assume 
that his HIV infection was contracted during active service.  


As stated in Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990): 

By reasonable doubt is meant one which 
exists because of an approximate balance 
of positive and negative evidence which 
does not satisfactorily prove or disprove 
the claim.  It is a substantial doubt and 
one within the range of probability as 
distinguished from pure speculation or 
remote possibility.

After weighing the positive and negative evidence, the Board 
concludes that the negative evidence preponderates, since HIV 
infection has not been shown by credible, competent evidence 
to have been present during service.  Appellant's HIV 
infection was first shown, by competent evidence, to have 
been manifested in June 1992, several months after separation 
from service.  Lay persons, including appellant, lack the 
medical expertise to offer an opinion regarding a medical 
relationship between his current HIV infection and alleged 
incurrence thereof during active service.  Espiritu, at 
2 Vet. App. 494.  Consequently, service connection for HIV 
infection is not warranted.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

It should be added that although the claimed HIV infection 
was initially clinically detected after appellant's active 
service period while he was in the Reserve in June 1992 
(prior to his July 1992 ACDUTRA period), appellant has not 
contended that the HIV infection was contracted in, or 
relates in any way to, his period in the Reserve.  
Parenthetically, service connection for HIV infection may not 
be granted based on any inactive duty training (INACDUTRA) 
incurrence, since such condition would not be due to 
"injury" incurred in or aggravated in line of duty.  
38 U.S.C.A. §§ 101(22)-(24), 1110, 1131; 38 C.F.R. 
§ 3.6(a),(d).  See Brooks v. Brown, 5 Vet. App. 484, 485 
(1993).  Again, the competent medical evidence of record 
states that, based on the current evidentiary record, it 
would be mere speculation to ascertain the date his HIV 
infection was contracted.  


ORDER

Service connection for HIV infection is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge


 
- 11 -


- 10 -


